Title: To George Washington from Thomas Ridout, 4 November 1785
From: Ridout, Thomas
To: Washington, George



Sir—
Bordeaux 4th Novemr 1785.

I had the honour to receive a few days ago Your Excellency’s letter of the 20 August, inclosing others for the Marquis de la Fayette, Mr Humphreys & the Baron de Secondat the two first I forwarded immediately—the other I directed & delivered. I

have not yet had the pleasure to see the Baron de Montesquieu. As he passed thro’ this place not many days ago, on his way to a Seat in the Neighbourhood of it—he was so obliging as to call on me, but unfortunately I was not at home; he will spend the winter here.
I wrote your Excellency the 7th of September by the Brig Peggy Capt. Cunnyngham, bound to Baltimore by whom I sent the Package mentioned in your letter—& which by mistake, had not been delivered me in due time—I addressed it to the Care of Colo. Tilghman, who has I hope by this time received it—I have the honor to be with the greatest respect Your Excellency’s Most Obedient & very Humble Servant

Thos Ridout

